Citation Nr: 1733258	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for ischemic heart disease (previously claimed as coronary artery disease), for purposes of entitlement to retroactive benefits.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. Durham, Counsel






INTRODUCTION

The Veteran had active service from January 1968 to September 1969. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from  a May 2011 rating decision of the VA RO. 

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the Chicago, Illinois, RO.  A transcript of this hearing has been associated with the claims file.

In July 2016, this issue was remanded by the Board for further, which has since been conducted. 


FINDINGS OF FACT

1.  The most probative evidence of record does not reflect that the Veteran has ischemic heart disease.

2.  Hypertension was not demonstrated to a compensable degree within one year of discharge from service, and the most probative evidence of record does not show heart disease of any kind or hypertension to be etiologically related to a disease, injury, or event in service, to include in-service exposure to herbicides, or to a service-connected disability. 


CONCLUSION OF LAW

Service connection is not warranted for ischemic heart disease (previously claimed as coronary artery disease), for purposes of entitlement to retroactive benefits.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309,  3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304) were initially provided to the Veteran in the statement of the case (SOC) and most recent supplemental statement of the case (SSOC).  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.


Further, the Veteran has not alleged any deficiency with his hearing testimony as to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39  (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As cardiovascular-renal disease is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue of heart disease.

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016).  

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a) (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. § 3.310 (b) (2016); see also Allen v. Brown, 7 Vet. App. 439, 448   (1995).

The Veteran is seeking entitlement to service connection for ischemic heart disease (previously claimed as coronary artery disease), for purposes of entitlement to retroactive benefits.  Specifically, the Veteran has suggested that he has heart disease as a result of in-service exposure to Agent Orange.

A review of his service treatment records reveals no complaints, treatment, or diagnoses of heart disease of any kind or hypertension.  In-service exposure to herbicides or Agent Orange has been conceded.

Post-service, a March 2010 VA examiner noted that the Veteran had hypertension, which was not related to diabetes, since it predated the diabetes.  A December 2010 VA examiner noted that the Veteran had chronic poorly controlled hypertension and that there was no clinical evidence that the Veteran had ischemic heart disease.  

A February 2017 VA examiner noted that there was no evidence in all medical records available for review of diagnosis of ischemic heart disease.  The Veteran did not give a history of ischemic heart disease.  As such, the examiner concluded that there is no diagnosis of ischemic heart disease.  The examiner went on to note that the Veteran's hypertension is neither due to nor permanently worsened by his service-connected diabetes mellitus.  The Veteran stated his hypertension predated his diabetes by approximately 14 years.  There is no evidence of any diabetic-induced condition that has permanently worsened his hypertension.  The examiner determined that there is no evidence that the Veteran's hypertension is due to active duty service.  Service treatment records reviewed reveal normal blood pressure.  There is no evidence that his hypertension is due to presumed Agent Orange exposure.  The great majority of hypertension, approximately 95 percent, is essential hypertension, the cause of which is unknown.  The onset of his hypertension was in 1996, nearly 30 years after he served in Vietnam.  

As the February 2017 VA examiner reviewed the claims file, examined the Veteran, and provided a detailed rationale his opinion, the Board finds this is the most probative medical evidence of record on the matter.  Furthermore, the claims file contains no medical evidence to the contrary. 

The Veteran's lay statements have been considered in this decision.  He is competent to report his observable symptoms, such as chest pain.  However, in this case, the Veteran is without the appropriate training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a cardiovascular disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  
	
Therefore, as the Veteran is not competent to render an opinion regarding the etiology of hypertension or a heart condition; the February 2017 VA examiner specifically found no diagnosis of ischemic heart disease and that there is no evidence that the Veteran's hypertension is due to active duty service; there is no medical evidence contrary to the February 2017 VA opinion; and the Veteran has not indicated that he has had continuous symptoms related to heart disease of any kind or hypertension since service, service connection cannot be granted for this claim on a direct basis.  

With regard to granting service connection on a secondary basis, the February 2017 VA examiner found that that the Veteran's hypertension is neither due to nor permanently worsened by his service-connected diabetes mellitus, there is no medical evidence to the contrary, and the Veteran is not competent to as a lay person to establish such a link himself between two disabilities.  As such, service connection cannot be granted on a secondary basis.

With regard to granting service connection for presumptive diseases due to herbicide exposure, under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  Hypertension is not among the list of disease determined to be presumptively associated with in-service exposure to Agent Orange or herbicides.  While ischemic heart disease and coronary artery disease are among the list of presumptive diseases, the available medical evidence of record does not reflect that the Veteran has been diagnosed with ischemic heart disease or coronary artery disease, as discussed above.  As such, service connection cannot be granted for hypertension, ischemic heart disease, or coronary artery disease as presumptively associated with in-service exposure to herbicides or Agent Orange.  Further, the February 2017 VA opinion specifically determined that there is no evidence that the Veteran's diagnosed hypertension is due to presumed Agent Orange exposure.  As there is no medical evidence to the contrary, the Board finds that service connection cannot be granted for this claim as related to Agent Orange exposure.   

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309(a), there is no medical evidence of record reflecting that the Veteran demonstrated a cardiovascular-renal disease, to include hypertension, to a compensable degree within one year of discharge from active duty.  The Veteran has never asserted such.  On his September 1969 Report of Medical Examination upon separation from service, clinical evaluation of the heart was noted as normal and his blood pressure was noted as 122/82.  Moreover, in his December 2010 VA examination report, the Veteran reported that he has had high blood pressure since 1996, approximately 27 years since his discharge from service, and chest pain in 1977, approximately 8 years after his discharge from service.  As such, service connection cannot be granted for this disability on a presumptive basis under 38 C.F.R. § 3.309(a).

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for ischemic heart disease (previously claimed as coronary artery disease), for purposes of entitlement to retroactive benefits is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


